                     Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 1 of 12


            1     Orin Snyder (pro hac vice)                       Joshua S. Lipshutz (SBN 242557)
                    osnyder@gibsondunn.com                           jlipshutz@gibsondunn.com
            2     GIBSON, DUNN & CRUTCHER LLP                      GIBSON, DUNN & CRUTCHER LLP
                  200 Park Avenue                                  1050 Connecticut Avenue, N.W.
            3     New York, NY 10166-0193                          Washington, D.C. 20036-5306
                  Telephone: 212.351.4000                          Telephone: 202.955.8500
            4     Facsimile: 212.351.4035                          Facsimile: 202.467.0539
            5     Kristin A. Linsley (SBN 154148)                  Paul J. Collins (SBN 187709)
                    klinsley@gibsondunn.com                          pcollins@gibsondunn.com
            6     Brian M. Lutz (SBN 255976)                       GIBSON, DUNN & CRUTCHER LLP
                    blutz@gibsondunn.com                           1881 Page Mill Road
            7     GIBSON, DUNN & CRUTCHER LLP                      Palo Alto, CA 94304-1211
                  555 Mission Street, Suite 3000                   Telephone: 650.849.5300
            8     San Francisco, CA 94105-0921                     Facsimile: 650.849.5333
                  Telephone: 415.393.8200
            9     Facsimile: 415.393.8306
          10      Attorneys for Nominal Defendant Facebook, Inc.
          11

          12                                 UNITED STATES DISTRICT COURT

          13                              NORTHERN DISTRICT OF CALIFORNIA

          14
                                                                    LEAD CASE NO. 4:18-CV-01792-HSG
          15     IN RE FACEBOOK, INC. SHAREHOLDER
                 DERIVATIVE PRIVACY LITIGATION
                                                                    ASSOCIATED CASES: NOS. 4:18-CV-
          16                                                        01834-HSG, 4:18-CV-01893-HSG, 4:18-CV-
                                                                    01929-HSG, 4:18-CV-02011-HSG
          17

          18                                                        FACEBOOK, INC.’S NOTICE OF
                 This Document Relates To:                          MOTION AND MOTION FOR
          19                                                        PERMANENT INJUNCTION OF STATE
                 ALL ACTIONS
                                                                    PROCEEDINGS; MEMORANDUM OF
          20                                                        POINTS AND AUTHORITIES IN
                                                                    SUPPORT THEREOF
          21

          22                                                        Hearing:
                                                                    Date:       January 9, 2020
          23                                                        Time:       2:00 p.m.
                                                                    Location:   Courtroom 2, 4th Floor
          24                                                        Judge:      Hon. Haywood S. Gilliam, Jr.
          25
                                                                    Date First Action Filed: March 22, 2018
          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                  MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                              LEAD CASE NO. 4:18-CV-01792-HSG
                      Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 2 of 12


            1    TO ALL PARTIES, JOHN O’CONNOR, AND THEIR ATTORNEYS OF RECORD:
            2           PLEASE TAKE NOTICE that on January 9, 2020, at 2:00 p.m., or as soon thereafter as the
            3    matter may be heard, in the U.S. District Court for the Northern District of California, Oakland
            4    Courthouse, Courtroom 2, located at 1301 Clay Street, Oakland, CA 94612, Nominal Defendant
            5    Facebook, Inc. (“Facebook” or the “Company”), through its undersigned counsel, will, and hereby
            6    does, move for an order pursuant to the All Writs Act, 28 U.S.C. § 1651, and the relitigation
            7    exception to the Anti-Injunction Act, 28 U.S.C. § 2283, enjoining the action captioned O’Connor v.
            8    Zuckerberg, Case No. 19-CIV-03759, pending in the Superior Court of the State of California for the
            9    County of San Mateo (the “State Court Action”). This Motion is based on this Notice, the supporting
          10     Memorandum of Points and Authorities, the Declaration of Brian M. Lutz filed concurrently
          11     herewith, the complete files and records in this action, and any additional material and arguments as
          12     may be considered in connection with the hearing.
          13            Facebook seeks an injunction on the ground that the plaintiff in the State Court Action seeks
          14     to relitigate an issue that this Court finally determined in its March 22, 2019 order granting
          15     Facebook’s motion to dismiss on forum non conveniens grounds (ECF 113) (the “Dismissal Order”):
          16     whether the Delaware exclusive forum provision in Facebook’s charter is valid and enforceable with
          17     respect to California Corporations Code claims brought derivatively.
          18                           MEMORANDUM OF POINTS AND AUTHORITIES
          19            Facebook respectfully submits this Memorandum of Points and Authorities, together with the
          20     Declaration of Brian M. Lutz and attached exhibits, in support of its Motion.
          21                                STATEMENT OF ISSUES TO BE DECIDED
          22            Whether the Court should enter an order enjoining the State Court Action from proceeding.
          23                                      I. PRELIMINARY STATEMENT
          24            This Court already has ruled that the Delaware exclusive forum provision in Facebook’s
          25     charter is enforceable and applies to shareholder derivative claims brought under the California
          26     Corporations Code. In a transparent attempt to obtain a different result on this identical issue,
          27     another Facebook shareholder represented by lawyers closely aligned with lead counsel in this action
          28     filed a substantially similar derivative lawsuit in San Mateo County Superior Court, seeking a

Gibson, Dunn &
Crutcher LLP
                                    MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                                LEAD CASE NO. 4:18-CV-01792-HSG
                      Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 3 of 12


            1    declaration that Facebook’s exclusive forum provision is invalid and does not apply to California
            2    Corporations Code claims. This Court should enjoin the State Court Action from proceeding under
            3    the relitigation exception to the Anti-Injunction Act, which empowers federal courts to issue “an
            4    injunction to stay proceedings in a State court ... where necessary ... to protect or effectuate its
            5    judgments.” 28 U.S.C. § 2283.
            6           Each of the requirements for issuing an injunction is plainly met here. The issue that the San
            7    Mateo County derivative plaintiff seeks to relitigate—whether Facebook’s exclusive forum provision
            8    is enforceable and applies to derivative claims brought under the California Corporations Code—has
            9    squarely been decided by this Court. The Court’s Dismissal Order on forum non conveniens grounds
          10     is final on this issue. See Offshore Sportswear, Inc. v. Vuarnet Int’l, B.V., 114 F.3d 848, 849 (9th Cir.
          11     1997) (dismissal pursuant to forum selection clause is final and precludes relitigation of
          12     enforceability and applicability of forum clause). And the San Mateo County plaintiff is in privity
          13     with the shareholder Plaintiffs in this action. Arduini v. Hart, 774 F.3d 622, 633 (9th Cir. 2014)
          14     (“shareholders asserting derivative suits are in privity”).
          15            This Court already has enjoined one San Mateo County lawsuit designed to circumvent this
          16     Court’s rulings enforcing the PSLRA discovery stay. See ECF 111. This Court should do the same
          17     here, and enjoin the latest attempt by a derivative plaintiff to nullify this Court’s rulings through
          18     another improper state court proceeding.
          19                           II. FACTUAL AND PROCEDURAL BACKGROUND
          20            Following the publication of articles in the New York Times and the Guardian regarding the
          21     misappropriation of Facebook user data by Cambridge Analytica, five shareholders of Facebook
          22     (“Plaintiffs”) filed substantially similar derivative actions in the Northern District of California. The
          23     Court consolidated these actions on June 27, 2018. ECF 52. Plaintiffs filed a consolidated complaint
          24     in this action (the “Federal Action”) on July 2, 2018. ECF 56. The consolidated complaint asserted
          25     two claims for violation of the federal securities laws, two claims for violation of the California
          26     Corporations Code, and four Delaware-law claims (the Delaware-law claims, together with the
          27     California Corporations Code claims, the “State Law Claims”). Id. at 123-36.
          28

Gibson, Dunn &                                                        2
Crutcher LLP
                                     MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                                 LEAD CASE NO. 4:18-CV-01792-HSG
                       Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 4 of 12


            1            On August 10, 2018, Facebook moved to dismiss the consolidated complaint on forum non
            2    conveniens grounds, pursuant to the exclusive forum provision in Facebook’s charter (the “Exclusive
            3    Forum Provision”). ECF 71. The Exclusive Forum Provision designates the Delaware Court of
            4    Chancery as “the sole and exclusive forum for (1) any derivative action or proceeding brought on
            5    behalf of the corporation, (2) any action asserting a claim of breach of a fiduciary duty owed by, or
            6    other wrongdoing by, any director, officer, employee or agent of the corporation to the corporation or
            7    the corporation’s stockholders, … or (5) any action asserting a claim governed by the internal affairs
            8    doctrine.” Id. at 1-2.
            9            On March 22, 2019, this Court granted Facebook’s motion to dismiss on forum non
          10     conveniens grounds as to the State Law Claims and dismissed those claims without leave to amend.
          11     Dismissal Order at 1. This Court concluded that the Exclusive Forum Provision is valid and
          12     enforceable as to the State Law Claims, including the derivative California Corporations Code
          13     claims. Id. at 8-12. With respect to the California Corporations Code claims, the Court rejected
          14     Plaintiffs’ argument that a California court is better positioned to adjudicate these claims than a
          15     Delaware court as irrelevant because “under California’s internal affairs doctrine, California
          16     Corporations Code § 2116, Plaintiffs are barred from bringing these claims in a derivative lawsuit
          17     when a company’s place of incorporation is not California.” Id. at 10; see also id. (“[C]laims under
          18     [California Corporations Code] § 25402 in derivative action are barred by internal affairs doctrine
          19     and must be brought under Delaware law, the corporation’s state of incorporation.” (citing In re
          20     Wells Fargo & Co. S’holder Derivative Litig., 282 F. Supp. 3d 1074, 1111-12 (N.D. Cal. 2017))).
          21             After this Court granted Facebook’s motion to dismiss, another Facebook shareholder, John
          22     O’Connor, 1 filed a shareholder derivative action in San Mateo County Superior Court. According to
          23     Mr. O’Connor, the State Court Action “aris[es] from the same facts and circumstances” as this
          24

          25

          26      1
                      Mr. O’Connor is represented by lawyers who frequently serve as co-counsel with the Cotchett
                      Pitre firm, which serves as the lead counsel in this derivative action. See, e.g., In re Dynamic
          27          Random Access Memory (DRAM) Antitrust Litig., No. M 02-1486 PJH (N.D. Cal.); Wortman v.
                      Air New Zealand, No. 07-cv-05634-CRB (N.D. Cal.); In re Resistors Antitrust Litig., No. 3:15-
          28          cv-03820-JD (N.D. Cal.); In Re: Optical Disk Drive Prods. Antitrust Litig., 3:10-md-02143-RS
                      (N.D. Cal.); In re Auto. Parts Antitrust Litig., No. 12-MD-02311 (E.D. Mich.).
Gibson, Dunn &                                                         3
Crutcher LLP
                                     MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                                 LEAD CASE NO. 4:18-CV-01792-HSG
                       Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 5 of 12


            1    lawsuit. Lutz Ex. 1, ¶ 85. 2 Mr. O’Connor acknowledges in his complaint that he seeks to relitigate
            2    this Court’s Dismissal Order, noting that the Exclusive Forum Provision “has been asserted by
            3    Facebook and/or Individual Defendants as a defense to similar derivative claims against Individual
            4    Defendants under the California Corporations Code.” Id. Mr. O’Connor’s complaint asserts
            5    derivative claims under the California Corporations Code and seeks a declaration that the Exclusive
            6    Forum Provision is “invalid on its face, and as applied to the causes of action for violations of the
            7    California Corporations Code.” Id. at 1, ¶ 84.
            8                                              III. ARGUMENT
            9            The Court should enjoin the State Court Action under the relitigation exception to the Anti-
          10     Injunction Act. Pursuant to the All Writs Act, federal courts have the power to “issue all writs
          11     necessary or appropriate in aid of their respective jurisdictions.” 28 U.S.C. § 1651. A federal court
          12     may issue “an injunction to stay proceedings in a State court [when] expressly authorized by Act of
          13     Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28
          14     U.S.C. § 2283. The third exception to the Anti-Injunction Act, referred to as the “relitigation
          15     exception,” empowers this Court to issue an injunction here.
          16             The relitigation exception “is founded in the well-recognized concepts of res judicata and
          17     collateral estoppel,” Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 147 (1988), and “was designed
          18     to permit a federal court to prevent state court litigation of an issue that was previously presented to
          19     and decided by a federal court,” G.C. & K.B. Invs., Inc. v. Wilson, 326 F.3d 1096, 1107 (9th Cir.
          20     2003). “A district court may properly issue an injunction under the relitigation exception if ‘there
          21     could be an actual conflict between the subsequent state court judgment and the prior federal
          22     judgment.’” Id. (quoting Blalock Eddy Ranch v. MCI Telecomms. Corp., 982 F.2d 371, 375 (9th Cir.
          23     1992)). “A relitigation injunction is proper where a federal litigant has prevailed on the merits, but is
          24     threatened with burdensome and repetitious relitigation of the same issues in subsequent actions.”
          25     California v. Randtron, 284 F.3d 969, 975 (9th Cir. 2002).
          26

          27
                  2
                      The Court may take judicial notice of Mr. O’Connor’s complaint because court documents in the
          28          public record are properly subject to judicial notice. See Reyn’s Pasta Bella, LLC v. Visa USA,
                      Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006).
Gibson, Dunn &                                                        4
Crutcher LLP
                                    MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                                LEAD CASE NO. 4:18-CV-01792-HSG
                      Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 6 of 12


            1           The relitigation exception squarely applies here as a matter of issue preclusion. Issue
            2    preclusion “bars relitigation of issues adjudicated in an earlier proceeding if three requirements are
            3    met: (1) the issue necessarily decided at the previous proceeding is identical to the one which is
            4    sought to be relitigated; (2) the first proceeding ended with a final judgment on the merits; and (3) the
            5    party against whom collateral estoppel is asserted was a party or in privity with a party at the first
            6    proceeding.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 (9th Cir. 2006). Each of
            7    these requirements is met here.
            8           A.      The Exclusive Forum Issue In The State Court Action Is Identical To The Issue
                                Already Decided By This Court.
            9
                        Mr. O’Connor impermissibly seeks to relitigate this Court’s ruling that the Exclusive Forum
          10
                 Provision is enforceable and applies to shareholder derivative claims brought under the California
          11
                 Corporations Code. Dismissal Order at 8-12. Despite this Court’s ruling that “under California’s
          12
                 internal affairs doctrine, California Corporations Code § 2116, Plaintiffs are barred from bringing
          13
                 [Corporations Code] claims in a derivative lawsuit when a company’s place of incorporation is not
          14
                 California,” id. at 10, Mr. O’Connor asserts in his State Court Action four claims for violation of the
          15
                 California Corporations Code “derivatively on behalf of Facebook.” Lutz Ex. 1, at 1. Further,
          16
                 Mr. O’Connor claims that his lawsuit can be adjudicated in California state court because “the forum
          17
                 selection clause in Article IX of Facebook’s Restated Certificate of Incorporation is invalid … and is
          18
                 unenforceable.” Lutz Ex. 1, ¶ 29. This Court already determined this issue in the Dismissal Order,
          19
                 finding that Facebook’s Exclusive Forum Provision is valid and enforceable as to California
          20
                 Corporations Code claims. See Dismissal Order at 10.
          21
                        The complete overlap between the issue finally determined in this action and the issue
          22
                 Mr. O’Connor impermissibly seeks to relitigate in the State Court Action is confirmed by the
          23
                 arguments Mr. O’Connor makes in the State Court Action—the exact same arguments this Court
          24
                 considered and rejected in the Dismissal Order. For example, Mr. O’Connor alleges that the
          25
                 Exclusive Forum Provision is invalid since it was “adopted and approved by Facebook’s
          26
                 Board … without the consent of Plaintiff,” because “Plaintiff is not a signatory to the Restated
          27
                 Articles of Incorporation.” Lutz Ex. 1, ¶¶ 108-09. This Court rejected the identical argument,
          28

Gibson, Dunn &                                                       5
Crutcher LLP
                                    MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                                LEAD CASE NO. 4:18-CV-01792-HSG
                      Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 7 of 12


            1    finding that corporate “‘bylaws are not contractually invalid simply because the board-adopted bylaw
            2    lacks the contemporaneous assent of the stockholders.’” Dismissal Order at 10-11 (quoting
            3    Boilermakers Local 154 Ret. Fund v. Chevron Corp., 73 A.3d 934, 956 (Del. Ch. 2013)).
            4    Mr. O’Connor’s other arguments against the Exclusive Forum Provision were similarly considered
            5    and rejected by this Court. Compare Lutz Ex. 1, ¶ 118 (“[T]he Delaware Court of Chancery is not an
            6    adequate alternative forum.”), with Dismissal Order at 8 (rejecting argument that “the Delaware
            7    Court of Chancery is not an adequate alternative forum”); compare Lutz Ex. 1, ¶ 93 (“state and
            8    federal courts in California have repeatedly held that California’s interest in enforcing its insider
            9    trading statutes supersedes Delaware’s interest in overseeing the general internal governance of
          10     Delaware incorporated companies”), with ECF 83 at 15 (Plaintiffs’ rejected argument that “state and
          11     federal courts in this jurisdiction have repeatedly held that California’s interest in enforcing its insider
          12     trading statutes supersedes Delaware’s interest in overseeing the general internal governance of
          13     Delaware incorporated companies”).
          14            This Court already has decided that Facebook’s Exclusive Forum Provision is valid and
          15     enforceable as to California Corporations Code claims. That is the identical issue O’Connor seeks to
          16     relitigate in the State Court Action. The first requirement for issue preclusion under the relitigation
          17     exception to the Anti-Injunction Act is satisfied.
          18            B.      The Dismissal Order Is A Final Order.
          19            The second requirement of issue preclusion is satisfied because this Court’s order dismissing
          20     the State Law claims on forum non conveniens grounds is a “final judgment on the merits.” In the
          21     Ninth Circuit, “a district court’s order dismissing an action to enforce a forum selection clause is a
          22     collaterally final order.” Offshore Sportswear, 114 F.3d at 849. This is precisely what the Court did
          23     in granting the motion to dismiss on forum non conveniens grounds, finding that “Plaintiffs’
          24     derivative state law claims … are dismissed without leave to amend.” Dismissal Order at 12
          25     (emphasis added). The Dismissal Order also is a final judgment “on the merits” regarding the
          26     applicability and enforceability of the Exclusive Forum Provision. In Offshore Sportswear, the Ninth
          27     Circuit considered the collateral estoppel effect of an order dismissing an action based on a forum
          28     selection clause “without prejudice” to bringing suit in the proper forum. 114 F.3d at 850. Although

Gibson, Dunn &                                                        6
Crutcher LLP
                                     MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                                 LEAD CASE NO. 4:18-CV-01792-HSG
                      Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 8 of 12


            1    the order was “not a determination on the merits of any cause of action,” the order was “a
            2    determination on the merits of the applicability, and enforceability, of the clause.” Id. at 851.
            3    Collateral estoppel therefore “precluded [the appellant] from relitigating the applicability, and
            4    enforceability, of the forum selection clause.” Id. Thus, under binding Ninth Circuit law,
            5    Mr. O’Connor is barred from relitigating the same issue regarding the Exclusive Forum Provision
            6    that this Court already decided in the Dismissal Order. See also Duffy & McGovern Accommodation
            7    Servs. v. QCI Marine Offshore, Inc., 448 F.3d 825, 826 (5th Cir. 2006) (reversing district court order
            8    declining to enjoin state proceedings seeking to relitigate district court forum selection ruling).
            9           C.      O’Connor Is In Privity With The Federal Action Plaintiffs.
          10            The final element of issue preclusion also is met here because Mr. O’Connor is in privity with
          11     the Plaintiffs in this action, as a matter of law. “[S]hareholders asserting derivative suits are in
          12     privity” with each other. Arduini, 774 F.3d at 634; see also Dismissal Order at 24; Cal. State
          13     Teachers’ Ret. Sys. v. Alvarez, 179 A.3d 824, 847 (Del. 2018), cert. denied, 2018 WL 3093913 (U.S.
          14     Oct. 1, 2018) (“[D]iffering groups of stockholders who seek to control the corporation’s cause of
          15     action share the same interest and therefore are in privity.”); Scarbourough v. Briggs, 81 Cal. App. 2d
          16     161, 166 (1947) (explaining shareholders suing derivatively are in privity because the corporation “is
          17     the real party plaintiff”). Because Mr. O’Connor is in privity with Plaintiffs in this action, he is
          18     bound by the Dismissal Order.
          19            D.      The Court Should Issue An Injunction.
          20            “A relitigation injunction is proper where a federal litigant has prevailed on the merits, but is
          21     threatened with burdensome and repetitious relitigation of the same issues in subsequent actions.”
          22     See Randtron, 284 F.3d at 975. “A party seeking an injunction against relitigation must make the
          23     showing necessary for the issuance of any injunction, that is, serious and irreparable harm. This
          24     standard is usually met, however, where there is a likelihood of costly and judicially wasteful
          25     relitigation of claims and issues that were already adjudicated in federal court.” Trustees of IL WU-
          26     PMA Pension Plan v. Peters, 660 F. Supp. 2d 1118, 1145 (N.D. Cal. 2009) (internal citation
          27     omitted); see also Del. Life Ins. Co. v. Carey, 2018 WL 5099260, at *4 (N.D. Cal. Mar. 8, 2018)
          28

Gibson, Dunn &                                                        7
Crutcher LLP
                                    MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                                LEAD CASE NO. 4:18-CV-01792-HSG
                      Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 9 of 12


            1    (Gilliam, J., adopting report and recommendation of magistrate judge enjoining state court action
            2    under relitigation exception).
            3           The Court should issue an injunction because the State Court Action seeks to undo this
            4    Court’s Dismissal Order, force Facebook to relitigate issues that already have been decided by this
            5    Court, and waste the San Mateo County Superior Court’s time adjudicating disputes that have already
            6    been resolved. This wasteful relitigation of the Court’s ruling constitutes irreparable harm and
            7    warrants an injunction.
            8                                            IV. CONCLUSION
            9           For the foregoing reasons, the Court should grant Facebook’s motion and enter an order
          10     enjoining the State Court Action from proceeding.
          11
                 Dated: August 1, 2019                        GIBSON, DUNN & CRUTCHER LLP
          12
                                                              By:              /s/ Orin Snyder
          13
                                                                     Orin Snyder
          14                                                         200 Park Avenue
                                                                     New York, N.Y. 10166-0193
          15                                                         Tel: 212.351.4000
                                                                     Fax: 212.351.4035
          16                                                         osnyder@gibsondunn.com
          17                                                         Joshua S. Lipshutz
          18                                                         1050 Connecticut Avenue, N.W.
                                                                     Washington, D.C. 20036-5306
          19                                                         Tel: 202.955.8500
                                                                     Fax: 202.467.0539
          20                                                         jlipshutz@gibsondunn.com
          21                                                         Kristin A. Linsley
                                                                     Brian M. Lutz
          22
                                                                     555 Mission Street
          23                                                         Suite 3000
                                                                     San Francisco, CA 94105-0921
          24                                                         Tel: 415.393.8200
                                                                     Fax: 415.374.8306
          25                                                         klinsley@gibsondunn.com
                                                                     blutz@gibsondunn.com
          26

          27

          28

Gibson, Dunn &                                                       8
Crutcher LLP
                                    MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                                LEAD CASE NO. 4:18-CV-01792-HSG
                 Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 10 of 12


            1                                        Paul J. Collins
                                                     1881 Page Mill Road
            2                                        Palo Alto, CA 94304-1211
            3                                        Tel: 650.849.5300
                                                     Fax: 650.849.5333
            4                                        pcollins@gibsondunn.com

            5                                        Attorneys for Nominal Defendant Facebook, Inc.

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                       9
Crutcher LLP
                            MOTION FOR PERMANENT INJUNCTION OF STATE PROCEEDINGS
                                        LEAD CASE NO. 4:18-CV-01792-HSG
Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 11 of 12
                       Case 4:18-cv-01792-HSG Document 124 Filed 08/01/19 Page 12 of 12


               1
                                                     ATTORNEY ATTESTATION
               2
               3          Pursuant to Civil Local Rule 5-1(i)(3), I, Orin Snyder, hereby attest that concurrence in the

               4   filing of this document has been obtained from all counsel.

               5
               6   DATED: August 1, 2019                        By:    /s/ Orin Snyder
               7                                                       Orin Snyder
                                                                       200 Park Avenue
               8                                                       New York, N.Y. 10166-0193
                                                                       Tel: 212.351.4000
               9                                                       Fax: 212.351.4035
                                                                       osnyder@gibsondunn.com
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

                                                        ATTORNEY ATTESTATION
Gibson, Dunn &

Crutcher LLP
                                                     LEAD CASE NO. 4:18-CV-01792-HSG
